department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul u i l xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxx company b xxxxxxxxxxxxxxxx ira x xxxxxxxxxxxxxxxxx company h xxxxxxxxxxxxxxxx bank c banke xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx amount f xxxxxxxxxxxxxxxx amount d xxxxxxxxxxxxxxxx amount e xxxxxxxxxxxxxxxx dear xxxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a distribution of amount f on date from ira x with the intent to make a trustee-to-trustee transfer of amount d to bank c and amount e to bank e taxpayer a asserts that his failure to accomplish a rollover of amount e within the 60-day period prescribed by sec_408 of the code was due to an error committed by taxpayer a's financial advisor company b taxpayer a maintained ira x with company h on date taxpayer a received a distribution of amount f with the intent to make a trustee-to- trustee transfer of amount d to bank c and amount e to bank e the rollover to bank c was done timely and correctly company b completed company h's distribution form on company h's website and wired amount e to bank e however the distribution form was coded as a normal distribution and because of this miscoding bank e put amount e into a non-ira account documentation submitted by company b acknowledges that company b's miscoding on company h's distribution form resulted in bank e depositing amount e into a non-ira account based on the foregoing facts and representations you request that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to amount e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the h day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial relievers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error committed by his financial advisor company b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from ira x taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount e into a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution the contribution of amount e will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxx sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxxxxxx
